Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(the “Amendment”), dated as of August 4, 2015, among ANIXTER RECEIVABLES
CORPORATION, a Delaware corporation (the “Seller”), ANIXTER INC., a Delaware
corporation (“Anixter”), as the initial Servicer, each financial institution
party hereto as a Financial Institution, CHARIOT FUNDING LLC (successor by
merger to Falcon Asset Securitization Company LLC) (“Chariot”), as a conduit,
(the “Conduit”), SUNTRUST ROBINSON HUMPHREY, INC. (“SunTrust”) and JPMORGAN
CHASE BANK, N.A. (“J.P. Morgan”), as managing agents (collectively, the
“Managing Agents” and each individually, a “Managing Agent”) and J.P. Morgan, as
agent for the Purchasers (the “Agent”).

W I T N E S S E T H:

WHEREAS, the Seller, Anixter, the Financial Institutions, the Conduit, the
Managing Agents and the Agent are parties to that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of May 31, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”); and

WHEREAS the parties hereto desire to amend the Agreement on the terms and
conditions set forth below;

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

SECTION 2. Amendments to the Agreement. Effective as of the date first written
above, the Agreement is hereby amended as follows:.

(a) the definition of “Consolidated EBITDA” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:

“”Consolidated EBITDA” means, for any period, for the Consolidated Group
calculated in accordance with Agreement Accounting Principles, (a) Consolidated
Net Income for such period taken as a single accounting period plus (b) the sum
of the following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) the provision for depreciation and
amortization expense of the Consolidated Group for such period, (ii) income
taxes of the Consolidated Group for such period, (iii) net interest expense of
the Consolidated Group for such period and (iv) reasonable and documented
transaction costs and expenses related to an acquisition permitted under the
Credit Agreement; provided that there shall be excluded from Consolidated EBITDA
any non-cash gains or losses during such period and any non-operating gains or
losses (including, without limitation, extraordinary or unusual gains or losses,
gains or losses arising from the sale of capital assets or the sale of owned
buildings and properties and other non-recurring gains or losses) during such
period.”



--------------------------------------------------------------------------------

(b) the definition of “Consolidated Funded Indebtedness” set forth in Exhibit I
to the Agreement is hereby amended by adding the following proviso at the end of
such definition:

“provided further that, for purposes of calculating the Consolidated Funded
Indebtedness, during the period commencing on the date the Permitted 2015 Senior
Indebtedness is incurred and continuing through and including the earliest of
(i) the date that such Indebtedness is repaid in full, (ii) the date that the
Permitted 2015 Senior Indebtedness is used to fund the Permitted 2015
Acquisition and (iii) January 15, 2016, Consolidated Funded Indebtedness will
not include the Permitted 2015 Senior Indebtedness.”

(c) The following new definitions are hereby inserted into Exhibit I to the
Agreement in proper alphabetical order:

“Permitted 2015 Acquisition” means the acquisition (which shall include any fees
and expenses related thereto) by Anixter of the “Power Solutions” segment of HD
Supply, Inc. pursuant to the terms of that certain Purchase Agreement (including
all schedules and exhibits thereto), dated as of July 15, 2015, by and among HD
Supply, Inc., HD Supply Holdings, LLC, HD Supply GP & Management, Inc., HD
Supply Power Solutions Group, Inc. and Brafasco Holdings II, Inc., as sellers,
and Anixter, as buyer, which such acquisition is funded by, or prior to the
consummation thereof is intended to be funded by, the Permitted 2015 Senior
Indebtedness.

“Permitted 2015 Senior Indebtedness” means any unsecured Indebtedness incurred
by Anixter pursuant to Section 7.01(f) of the Credit Agreement the net cash
proceeds of which shall be used solely to fund the Permitted 2015 Acquisition.”

SECTION 3. Representations and Warranties of the Seller Parties. In order to
induce the parties hereto to enter into this Amendment, each of the Seller
Parties represents and warrants to the Agent and the Purchasers, as to itself,
that:

(a) The representations and warranties of such Seller Party set forth in
Section 5.1 of the Agreement, as hereby amended, are true, correct and complete
on the date hereof as if made on and as of the date hereof and there exists no
Amortization Event or Potential Amortization Event on the date hereof, provided
that in the case of any representation or warranty in Section 5.1 that expressly
relates to facts in existence on an earlier date, the reaffirmation thereof
under this Section 3(a) shall be made as of such earlier date.

(b) The execution and delivery by such Seller Party of this Amendment has been
duly authorized by proper corporate proceedings of such Seller Party and this
Amendment, and the Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of such Seller Party, enforceable against
such Seller Party in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general applicability affecting the enforcement of
creditors’ rights generally.

SECTION 4. Ratification. The Agreement, as amended hereby, is hereby ratified,
approved and confirmed in all respects.

 

2



--------------------------------------------------------------------------------

SECTION 5. Reference to Agreement. From and after the effective date hereof,
each reference in the Agreement to “this Agreement”, “hereof”, or “hereunder” or
words of like import, and all references to the Agreement in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreement, as amended by this
Amendment.

SECTION 6. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.

SECTION 7. Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed signature page of this Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

* * * * *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first written above:

 

ANIXTER RECEIVABLES CORPORATION,
as the Seller By:   /s/ Rod Shoemaker Name:   Rod Shoemaker Title:   V.P.
Treasurer ANIXTER INC.,
as the initial Servicer By:   /s/ Rod Shoemaker Name:   Rod Shoemaker Title:  
SVP Treasurer

Signature Page to

Amendment No. 5 to Second Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

CHARIOT FUNDING LLC,
as a Conduit and as a Financial Institution By:   JPMorgan Chase Bank, N.A., its
attorney-in-fact By:   /s/ Faika Farhana Name:   Faika Farhana Title:   Vice
President JPMORGAN CHASE BANK, N.A.,
as a Managing Agent and as Agent By:   /s/ Faika Farhana Name:   Faika Farhana
Title:   Vice President

Signature Page to

Amendment No. 5 to Second Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK,
as a Financial Institution By:   /s/ David Hufnagel Name:   David Hufnagel
Title:   Vice President SUNTRUST ROBINSON HUMPHREY, INC.,
as a Managing Agent By:   /s/ David Hufnagel Name:   David Hufnagel Title:  
Vice President

Signature Page to

Amendment No. 5 to Second Amended and Restated Receivables Purchase Agreement